UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4678


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

AKEEM TERON FLOOD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cr-00509-D-1)


Submitted: May 6, 2020                                             Decided: June 4, 2020


Before NIEMEYER and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Akeem Teron Flood appeals from his 84-month sentence imposed pursuant to his

guilty plea to possession of a firearm in furtherance of a drug trafficking crime, in violation

of 18 U.S.C. § 924(c) (2018).        Flood’s Sentencing Guidelines range was originally

calculated to be 60 months; the district court departed upwards under U.S. Sentencing

Guidelines Manual § § 2K2.4, Application Note 2(B) (2018). Flood contends on appeal

that his sentence is both substantively and procedurally unreasonable. We affirm.

       We review a sentence for reasonableness, applying an abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 46 (2007). In assessing procedural reasonableness, we

consider whether the district court improperly calculated the Sentencing Guidelines range,

insufficiently considered the 18 U.S.C. § 3553(a) (2018) sentencing factors, or

inadequately explained the sentence imposed. Gall, 552 U.S. at 51. Moreover, “[w]here

the defendant or prosecutor presents nonfrivolous reasons for imposing a different sentence

than that set forth in the advisory Guidelines, a district judge should address the party’s

arguments and explain why he has rejected those arguments.” United States v. Bollinger,

798 F.3d 201, 220 (4th Cir. 2015) (internal quotation marks omitted). “A sentencing

court’s explanation is sufficient if it, although somewhat briefly, outlines the defendant’s

particular history and characteristics not merely in passing or after the fact, but as part of

its analysis of the statutory factors and in response to defense counsel’s arguments” for a

lower sentence. United States v. Blue, 877 F.3d 513, 519 (4th Cir. 2017) (brackets and

internal quotation marks omitted).



                                              2
       When reviewing the substantive reasonableness of a sentence, this court

“examine[s] the totality of the circumstances to see whether the sentencing court abused

its discretion in concluding that the sentence it chose satisfied the standards set forth in

§ 3553(a).” United States v. Gomez-Jimenez, 750 F.3d 370, 383 (4th Cir. 2014) (internal

quotation marks omitted). Where the sentencing court imposed a variance sentence, we

determine “whether the sentencing court acted reasonably both with respect to its decision

to impose such a sentence and with respect to the extent of the divergence from the

sentencing range.” United States v. Washington, 743 F.3d 938, 944 (4th Cir. 2014)

(internal quotation marks omitted).

       Flood contends that the district court erred by focusing exclusively on his prior

criminal record, at the expense of relevant mitigating factors. In addition, the district court

allegedly disregarded the fact that a portion of Flood’s criminal behavior occurred when

he was a minor. Finally, Flood contends that the district court failed to explain how it

selected the imposed sentence and did not provide proper reasoning.

       Flood relies heavily on our decision in United States v. Howard, 773 F.3d 519 (4th

Cir. 2014). In Howard, the defendant faced a Guidelines range of 120 to 121 months, plus

60 months consecutive, but the district court imposed an upward departure sentence of life

imprisonment. 773 F.3d at 528. The district court in Howard based its upward departure

sentence on Howard’s past criminal record, deeming him a de facto career criminal. Id.

We found the upward departure substantively unreasonable where Howard sustained the

majority of his prior convictions when he was a juvenile and Howard’s prior convictions

all predated the offense of conviction by 13 years. See id. at 529-30. In so holding, we

                                              3
emphasized the extent of the departure to a sentence of life imprisonment and the district

court’s failure to recognize that, in light of the fact that Howard was middle-aged at the

time of sentencing, a lesser sentence would result in Howard being released at a time when

his likelihood of reoffending would be diminished based on his advanced age. Id. at

528-33.

       We find that Flood’s upward departure sentence does not resemble the sentence at

issue in Howard. First, Flood’s past convictions were only one of several factors the

district court relied upon when determining the appropriate sentence. Second, Flood

committed a significant portion of his prior convictions after reaching the age of majority.

In addition, Flood, who was 27 at the time of sentencing, spent a substantial amount of

time in prison and regularly reoffended shortly after each release. While his last felony

was committed approximately three years prior to engaging in the conduct giving rise to

his offense of conviction, Flood was incarcerated for a portion of that time and did, in fact,

sustain an intervening misdemeanor conviction. Third, and perhaps most importantly, the

extent of the variance in Flood’s case, an increase of 24 months from 60 months to 84

months, pales in comparison to the extent of the departure and the permanence of the life

sentence at issue in Howard. Flood will be in his 30’s when he is released, with much of

his life in front of him.    Accordingly, Flood’s sentence is neither procedurally nor

substantively unreasonable under Howard.

       In addition, contrary to Flood’s contentions, the district court addressed the

mitigating factors in Flood’s background. The court explicitly took into consideration

Flood’s family, job, and education and implicitly found that Flood’s failure to reform

                                              4
despite prior leniency and the dangerous nature of his convictions required a longer

sentence, despite any mitigating factors. See United States v. Montes-Pineda, 445 F.3d

375, 381 (4th Cir. 2006) (“The context surrounding a district court’s explanation may

imbue it with enough content for us to evaluate both whether the court considered the

§ 3553(a) factors and whether it did so properly.”). Accordingly, we find that Flood’s

sentence is procedurally reasonable.

       Flood’s primary argument on appeal is that his 84-month sentence was lengthier

than necessary. As noted by the district court, Flood was a serial recidivist, who showed

no signs of conforming his behavior to the law. Contrary to Flood’s contentions, the district

court did not focus disproportionately on any single § 3553(a) factor. Instead, the court

noted the disturbing circumstances of Flood’s instant offense, his long criminal history

(especially for one so young), his inability to reform his behavior despite prior leniency,

and the need to protect the public.

       Although Flood clearly believes that the district court should have given greater

mitigating effect to the factors he raised at sentencing, we do not substitute our § 3553(a)

calculus for that of the district court. See Gall, 552 U.S. at 51-52 (recognizing that “[t]he

sentencing judge is in a superior position to find facts and judge their import under

§ 3553(a) in the individual case,” given sentencing judge’s “institutional advantage” and

increased familiarity with individual defendant and case record (internal quotation marks

omitted)); see also United States v. Jeffery, 631 F.3d 669, 679 (4th Cir. 2011) (observing

that sentencing courts “have extremely broad discretion when determining the weight to

be given each of the § 3553(a) factors”). Moreover, we routinely uphold as substantively

                                             5
reasonable larger deviations producing longer sentences than this one. See, e.g., United

States v. Myers, 589 F.3d 117, 120–23, 125–27 (4th Cir. 2009) (affirming an upward

departure from 121 months to 360 months based on three stale convictions); United

States v. Lawrence, 349 F.3d 724, 727 (4th Cir. 2003) (affirming upward departure from

96 to 262 months based in part on a defendant’s “extensive juvenile record”). We therefore

find that Flood’s sentence is substantively reasonable.

       Accordingly, we affirm Flood’s sentence. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                             6